Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Status of the instant application:
Claims 1-20 are pending claims.
Regarding claims 1, 8 and 15 are independent. 

				Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/04/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following references disclose the general subject matter recited in independent claim 1, 8 and 15.  


Liu (Pub. No.: US 2016/0267433 A1) a terminal implementing a method for generating a two-dimensional code may be configured to obtain original document information comprised in an original document information; generate a first summary report based on the original document information; encrypt the first summary report into a digital signature of the original document information; and generate a two-dimensional code based on the original document information and the digital signature. A terminal implementing a method for verifying a document may be configured to obtain a two-dimensional code encrypted from an original document that comprises original document information and a digital signature comprising a first summary report corresponding to the original document information; retrieve from the two-dimensional code the original document information and the digital signature; verify the two-dimensional code according to the original document information and the digital signature; and determine the two-dimensional code to be authentic when the verification is successful.
Lacey (Pub. No.: US 2015/0095352 A1) provide a method for sharing verified identity documents is disclosed. The method is performed at one or more electronic devices. The client device obtains identity information of a user and a document. The client device extracts identity information from the document. The client device determines that the identity information of the user and the extracted identity information substantially match, and generates at least one verification rating for the document. The client device sends the document, the data extracted from the document, and the at least one verification rating to a server system remote from the client device. This information is then provided by the server system to another party upon approval by the user to share the information with that party.

Penta et al. (US Patent No: 11,080,324 B2) provides a memory and a processor, the memory comprising: a descriptor repository comprising a plurality of descriptor mappings, the descriptor mappings comprising a respective association between image descriptors and text descriptors; a file mapping repository comprising file mappings, wherein each of the file mappings comprising an association between a corresponding image and a corresponding text document; wherein the processor is configured to: receive an image query, the image query comprising image data; determine one or more image descriptors based on the image data, said determination comprising: deriving a plurality of a feature metrics for the image data; and selecting, from the descriptor repository that stores many-to-many mappings between image descriptors and text descriptors, each of the one or more image descriptors based on a comparison of the feature metrics of said image descriptor with the feature metrics of the image data; obtain, based on a descriptor mapping in the descriptor repository, one or more text descriptors mapped to that image descriptor, for each of the one or more determined image descriptors; generate a document query comprising a search parameter, the search parameter based on the one or more text descriptors; identify, in a document database, text documents based on the document query, the text documents associated with document identifiers; obtain, based on the file mappings in the file mapping repository, image identifiers associated with the document identifiers; determine an image query result based on the image identifier; and communicate the image query result to a remote device, the image query results indicative of images corresponding to the image identifiers.

Babitch et al. (Pub. No.: US 2012/0191614) provide A system for improving transaction security based on location information. The system includes a transaction processing center in communication with a first transaction device and a second transaction device. The transaction processing center includes a receiver that receives respective identification and location from at least one of the first and second transaction devices. The transaction processing center also includes a transaction processor that validates the identifications, validates the locations, and executes a transaction between the first and second transaction devices when the identifications and locations are validated.

Lu et al. (US Patent No.: US 11,409,851 B2) provide An authentication method and an electronic device, the method including receiving a touch operation on an icon of a first application, collecting a biological feature of a user in response to the touch operation, comparing the collected biological feature with a biological feature bound to the first application, where the first application is bound to at least one biological feature, each biological feature is bound to a user account of the first application, each user account is corresponding to a resource directory, when the comparison result indicates that the collected biological feature matches a first biological feature of the at least one biological feature, determining a first user account bound to the first biological feature, and logging in to the first application based on the first user account, and loading information stored in a first resource directory corresponding to the first user account.

Schibuk (Pub. No.: 2009/0132813 A1) provide First, an organization (such as the Department of Defense) or business enterprise (such as IBM Corporation) may have thousands of locations and hundreds of thousands of employees. Quickly responding to authentication requests generally requires duplicating and distributing data to many servers and locations. The process of distributing data, and the resultant data availability at a number of sites, introduces security attack vectors. Second, as a practical matter this data model requires authenticating applications to be connected to a data network, potentially incurring high costs to provide connectivity. Third, enterprises may wish to communicate with each other. Trust may be developed differently within each enterprise, and one internal trust model may be different from the other. A party in one enterprise verifying a trust relationship within the other enterprise must use a foreign trust model, a potentially complex undertaking. Given certain PKI constraints, such as limitations on the length of a trust chain, it may be impossible to verify trust cross organizations under certain conditions. Also, each enterprise may need to query many different servers to obtain complete trust information, resulting in slow response times and high network traffic.
Reasons for Allowance 
7.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… a memory configured to store request-mapping data comprising an indication of supporting data needed to proceed with verification of requests of 10different request types; and a processor coupled to the memory and configured to: receive the document generated by the user device; receive supporting data associated with the request; determine that the received request is a first request type; 15determine, based on the request-mapping data, a first set of supporting data needed to determine a verification status for requests of the first request type; determine, based on a comparison of the received supporting data to the first set of supporting data, that the supporting data includes 20the data needed to determine the verification status for requests of the first request type; after determining that the supporting data includes the data needed to determine the verification status for requests of the first request type: 25extract document data from the received document; compare the extracted document data to the supporting data; determine, based on the comparison of the extracted document data to the supporting data, a verification status of the 30request; and 52378385ATTORNEY'S DOCKETPATENT APPLICATION 015444.1718 (P10595-US) 19 provide a status report indicating the determined verification status of the request”, as recited in claim 1, “… the request corresponding to an action requested by a user; receiving supporting data associated with the request; 5determining that the received request is a first request type; determining, based on request-mapping data, a first set of supporting data needed to determine a verification status for requests of the first request type, wherein the request-mapping data comprises an indication of supporting data needed to proceed with verification of requests of different request types; 10determining, based on a comparison of the received supporting data to the first set of supporting data, that the supporting data includes the data needed to determine the verification status for requests of the first request type; after determining that the supporting data includes the data needed to determine the verification status for requests of the first request type: 15extracting document data from the received document; comparing the extracted document data to the supporting data; determining, based on the comparison of the extracted document data to the supporting data, a verification status of the request; and providing a status report indicating the determined verification status of 20the request”, as recited in claim 8 and “… a memory configured to store request-mapping data comprising an indication of supporting data needed to proceed with verification of requests of different request types; and 5a processor coupled to the memory and configured to: receive a document comprising a request, the request corresponding to an action requested by a user; receive supporting data associated with the request; determine that the received request is a first request type; 10determine, based on the request-mapping data, a first set of supporting data needed to determine a verification status for requests of the first request type; determine, based on a comparison of the received supporting data to the first set of supporting data, that the supporting data includes the data needed to 15determine the verification status for requests of the first request type; after determining that the supporting data includes the data needed to determine the verification status for requests of the first request type: extract document data from the received document; compare the extracted document data to the supporting data; 20determine, based on the comparison of the extracted document data to the supporting data, a verification status of the request; and provide a status report indicating the determined verification status of the request”, as recited in claim 15.

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,8 and 15. For this reason, the specific claim limitations recited in independent claims 1,8 and 15 taken as whole are found to be novel and allowable.

The dependent claims 2-7,9-14 and 16-20 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
August 10, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434